INVESTMENT COMPANY BLANKET BOND St. Paul Fire and Marine Insurance Company St. Paul, Minnesota 55102-1396 (A stock Insurance Company, herein Called the Underwriter) DECLARATIONS Item 1. Name of Insured (herein called Insured): BOND NO. 490PB1762 The ROCHDALE CORE ALTERNATIVE STRATEGIES Principal Address: 570 LEXINGTON AVENUE LOS ANGELES, CA 90025 Item 2. Bond Period from 12:01 a.m. on12/20/07 to 12:01 a.m. on12/20/08 the effective date of the termination or cancellation of the bond, standard time at the Principal Address as to each of said dates. Item 3. Limit of Liability Subject to Sections 9, 10, and 12 hereof: Limit of Liability Deductible Amount Insuring Agreement A - FIDELITY $500,000 $0 Insuring Agreement B - AUDIT EXPENSE $25,000 $10,000 Insuring Agreement C - PREMISES $500,000 $10,000 Insuring Agreement D - TRANSIT $500,000 $10,000 Insuring Agreement E - FORGERY OR ALTERATION $500,000 $10,000 Insuring Agreement F - SECURITIES $500,000 $10,000 Insuring Agreement G - COUNTERFEIT CURRENCY $500,000 $10,000 Insuring Agreement H - STOP PAYMENT $25,000 $5,000 Insuring Agreement I - UNCOLLECTIBLE ITEMS OF DEPOSIT $25,000 $5,000 OPTIONAL COVERAGES ADDED BY RIDER: Unauthorized Signature $25,000 $5,000 Voice Initiated Transaction $500,000 $10,000 Telefacsimile $500,000 $10,000 Computer Systems $500,000 $10,000 If “Not Covered” is inserted above opposite any specified Insuring Agreement or Coverage, such Insuring Agreement or Coverage and any other reference thereto in this bond shall be deemed to be deleted therefrom. Item 4. Office or Premises Covered - Offices acquired or established subsequent to the effective date of this bond are covered according to the terms of General Agreement A. All other Insured’s offices and premises in existence at the time this bond becomes effective are covered under this bond except the offices or premises located as follows: N/A ICB001 Rev. 7/04 © 2004 The Travelers Companies, Inc. Page 1 of 2 Item 5. The Liability of the Underwriter is subject to the terms of the following endorsements or riders attached hereto: Endorsements or Riders attached hereto: ICB010 07-04 ICB011 07-04 ICB012 07-04 ICB013 07-04 ICB014 07-04 ICB025 07-04 MEL2684 03-05 Item 6. The Insured by the acceptance of this bond gives notice to the Underwriter terminating or canceling prior bonds or policy(ies) No.(s)490PB1012such termination or cancellation to be effective as of the time this bond becomes effective. IN WITNESS WHEREOF, the Company has caused this bond to be signed by its President and Secretary and countersigned by a duly authorized representative of the Company. Countersigned: ST. PAUL FIRE AND MARINE INSURANCE COMPANY Authorized RepresentativeCountersigned At Countersignature Date ICB001 Rev. 7/04 © 2004 The Travelers Companies, Inc. Page 2 of 2 INVESTMENT COMPANY BLANKET BOND The Underwriter, in consideration of an agreed premium, and subject to the Declarations made a part hereof, the General Agreements, Conditions and Limitations and other terms of this bond, agrees with the insured, in accordance with the Insuring Agreements hereof to which an amount of insurance is applicable as set forth in Item 3 of the Declarations and with respect to loss sustained by the Insured at any time but discovered during the Bond Period, to indemnify and hold harmless the insured for: INSURING AGREEMENTS (A)FIDELITY Loss resulting from any dishonest or fraudulent act(s) including Larceny or Embezzlement committed by an Employee, committed anywhere and whether committed alone or in collusion with others, including loss of Property resulting from such acts of an Employee, which Property is held by the Insured for any purpose or in any capacity and whether so held gratuitously or not and whether or not the insured is liable therefor. Dishonest or fraudulent act(s) as used in this Insuring Agreement shall mean only dishonest or fraudulent act(s) committed by such Employee with the manifest intent: (a) to cause the Insured to sustain such loss; and (b) to obtain financial benefit for the Employee or for any other person or organization intended by the Employee to receive such benefit, other than salaries, commissions, fees, bonuses, promotions, awards, profit sharing, pensions or other employee benefits earned in the normal course of employment. (B)AUDIT EXPENSE Expense incurred by the Insured for that part of the costs of audits or examinations required by any governmental regulatory authority to be conducted either by such authority or by an independent accountant by reason of the discovery of loss sustained by the Insured through any dishonest or fraudulent act(s), including Larceny or Embezzlement of any of the Employees. The total liability of the Underwriter for such expense by reason of such acts of any Employee or in which such Employee is concerned or implicated or with respect to any one audit or examination is limited to the amount stated opposite Audit Expense in Item 3 of the Declarations; it being understood, however, that such expense shall be deemed to be a loss sustained by the Insured through any dishonest or fraudulent act(s), including Larceny or Embezzlement of one or more of the Employees and the liability under this paragraph shall be in addition to the Limit of Liability stated in Insuring Agreement (A) in Item 3 of the Declarations. (C)ON PREMISES Loss of Property (occurring with or without negligence or violence) through robbery, burglary, Larceny, theft, holdup, or other fraudulent means, misplacement, mysterious unexplainable disappearance, damage thereto or destruction thereof, abstraction or removal from the possession, custody or control of the Insured, and loss of subscription, conversion, redemption or deposit privileges through the misplacement or loss of Property, while the Property is (or is supposed or believed by the Insured to be) lodged or deposited within any offices or premises located anywhere, except in an office listed in Item 4 of the Declarations or amendment thereof or in the mail or with a carrier for hire other than an armored motor vehicle company, for the purpose of transportation. Office and Equipment (1) loss of or damage to, furnishings, fixtures, stationery, supplies or equipment, within any of the insured’s offices covered under this bond caused by Larceny or theft in , or by burglary, robbery or holdup of such office, or attempt thereat, or by vandalism or malicious mischief; or (2) loss through damage to any such office by larceny or theft in, or by burglary, robbery or hold-up of such office or attempt thereat, or to the interior of any such office by vandalism or malicious mischief provided, in any event, that the Insured is the owner of such offices, furnishings, fixtures, stationery, supplies or equipment or is legally liable for such loss or damage, - always excepting, however, all loss or damage through fire. (D)IN TRANSIT ICB005 Ed.
